 

Exhibit 10.10

 

GREATER BAY BANCORP CHANGE IN CONTROL PAY PLAN I

(Amended and Restated Effective August 21, 2001)

 

ARTICLE I

 

PURPOSE

 

GREATER BAY BANCORP (hereinafter referred to as the “Company”) hereby
establishes a change in control pay plan to provide severance benefits to
eligible Employees whose employment terminates in connection with a Change in
Control in accordance with the terms set forth hereunder. The intent of the plan
is to ensure all eligible Employees have reasonable protection related to any
event as specified in this plan.

 

ARTICLE II

 

EFFECTIVE DATE

 

All of the policies and practices of each Member Company regarding severance, or
similar payments upon employment termination on account of a Change in Control
are hereby superseded by this plan which shall be known as the GREATER BAY
BANCORP Change in Control Pay Plan I (the “Plan”).

 

ARTICLE III

 

DEFINITIONS

Section 3.1 Affiliated Company means:

 

  (a)   Any corporation (other than the Company) that is included in a
controlled group of corporations, within the meaning of Code Section 414(b),
that includes the Company, and

 

  (b)   Any trade or business (other than the Company) that is under common
control with the Company within the meaning of Code Section 414(c), and

 

  (c)   Any member (other than the Company) of an affiliated service group,
within the meaning of Code Section 414(m), that includes the Company, and

 

  (d)   Any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).

 

Section 3.2 Base Benefit means the severance benefit payable to a Participant in
accordance with Articles IV and V of the Plan, the amount of which is based upon
such Participant’s Pay and his or her title or position in a Member Company as
of the date he terminates employment with the Member Company on account of a
Change in Control.

 

1



--------------------------------------------------------------------------------

Section 3.3 Board of Directors means the board of directors of the Company.

 

Section 3.4 Change in Control means the first to occur of any of the following
events:

 

(A) Any “person” (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 25% or more of the Company’s capital stock entitled to vote in
the election of directors;

 

(B) During any period of not more than two consecutive years, not including any
period prior to the adopting of this Plan, individuals who, at the beginning of
such period constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (A), (C),
(D) and (E) of this Article) whose appointment to the Board of Directors or
nomination for election to the Board of Directors was approved by a vote of at
least three-fourths ( 3/4ths) of the directors then still in office, either were
directors at the beginning of the period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(C) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company on which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than 50% of the common stock of the surviving
corporation immediately after the consolidation or merger;

 

(D) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(E) The shareholders of the Company approve the sale or transfer of
substantially all of the Company’s assets to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
the Company is a member.

 

Section 3.5 Code means the Internal Revenue Code of 1986, as amended.

 

Section 3.6 Committee means the administrative committee appointed by the Chief
Executive Officer and Chief Operating Officer of the Company pursuant to Section
6.1 hereof.

 

Section 3.7 Company means GREATER BAY BANCORP.

 

Section 3.8 Effective Date means January 1, 1998.

 

Section 3.9 Employee means (1) any full-time employee of a Member Company or (2)
any regular part-time employee of a Member Company. For purposes of this Section
3.10, “full-time employee” shall mean an employee of a Member Company who is
regularly scheduled



--------------------------------------------------------------------------------

to work at least forty (40) hours per week for twelve (12) months each year.
Notwithstanding the foregoing, with respect to employees of a Member Company
which requires fewer than forty (40) hours per week for classification as a
full-time employee, “full-time employee” shall be defined according to such
Member Company’s administrative policy and practice. “Regular part-time”
employee shall mean any employee of a Member Company who is regularly scheduled
to work at least twenty-four (24) hours per week for twelve (12) months each
year, but fewer hours than necessary to classify him as a full-time employee.

 

Section 3.10 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

Section 3.11 Leave of Absence means a period of absence from regular employment
which is approved by the Board of Directors or the Committee in a
non-discriminatory manner for reasons such as, but not limited to, sickness,
disability, education, jury duty, convenience to a Member Company, maternity or
paternity leave, family leave, or for periods of military duty during which the
Employee’s reemployment rights are protected by law.

 

Section 3.12 Member Company means the Company or an Affiliated Company, provided
that the Company consents to the participation of any such Affiliated Company in
the Plan with respect to eligible Employees of such Affiliated Company.

 

Section 3.13 Participant means an Employee who satisfies the requirements under
Section 4.1 of the Plan.

 

Section 3.14 Pay means an Employee’s current annual rate of regular salary or
wages on his/her date of termination of employment with a Member Company and the
average of the annual and/or incentive bonuses paid to the Employee over the
three years immediately preceding the date of his termination of employment on
account of a Change in Control, excluding all other extra pay such as overtime,
commissions, premiums and living or other allowances.

 

Section 3.15 Plan means the Greater Bay Bancorp Change in Control Pay Plan I.

 

Section 3.16 Plan Year means each twelve (12) consecutive month period from
January 1 through December 31.

 

Section 3.17 Year of Service means a twelve (12)-continuous month period
beginning on an Employee’s most recent date of hire (or rehire), and each twelve
(12)-continuous month period beginning on the anniversary of such hire (or
rehire) date, during which the Employee remains continuously employed by a
Member Company.

 

ARTICLE IV

 

ELIGIBILITY FOR BENEFITS

 

Section 4.1 Employees Eligible for Severance Benefits. Except as provided in
this Section 4.1 and in Section 4.2 and subject to Section 5.6, an Employee
whose employment is



--------------------------------------------------------------------------------

terminated by a Member Company on or after the Effective Date shall be eligible
for a Base Benefit if:

 

  (a)   Subject to Section 4.2, the Employee’s employment is terminated as a
result of a Change in Control within two years of the effective time of the
Change in Control (the “effective time” of the Change in Control will have the
same meaning provided in Section 7.2); and

 

  (b)   The Employee’s employment is not terminated for cause for personal
conduct; and

 

  (c)   The Employee executes a waiver and release agreement in such form as
determined by the Committee (the “Waiver and Release Agreement”) and returns the
Waiver and Release Agreement to the Member Company within the time period
specified in the Waiver and Release Agreement.

 

Section 4.2 Employees Not Eligible For Severance Benefits. An Employee shall not
be entitled to a Base Benefit set forth in Article V if:

 

  (a)   The Employee has in force an employment contract or executive severance
agreement with a Member Company which includes provision for the payment of
severance benefits upon the termination of his or her employment with the Member
Company upon a Change in Control, unless such severance benefits are less than
the Base Benefit provided for in the Plan; or

 

  (b)   The Employee is offered employment by the successor employer in the same
position or in another position of comparable pay and status to the position he
held immediately prior to the effective date of the Change in Control, or the
Employee is offered employment by a Member Company in another position of
comparable pay and status to the position held immediately prior to the Change
in Control, regardless of whether he accepts the offer; or

 

  (c)   The Employee’s employment is involuntarily terminated for cause for
personal conduct (an Employee whose employment is terminated for cause related
to his/her work performance may be eligible to receive severance benefits under
the Plan as the Committee in its sole discretion may determine); or

 

  (d)   The Employee fails to perform his/her regular assigned job duties
through the date specified by a Member Company as his/her termination date; or

 

  (e)   The Employee fails to return a properly executed Waiver and Release
Agreement on a timely basis.

 

For purposes of this Section 4.2, a “position of comparable pay and status”
shall mean a position with not less than one hundred percent (100%) of the Pay,
bonus opportunity and benefits of the



--------------------------------------------------------------------------------

position held by the Employee prior to his/her termination of employment and
with a similar scope of duties and responsibilities to such prior position. In
addition, a position will not be considered a position of comparable pay and
status if (i) an Employee is required to increase his/her normal commuting miles
to reach a new worksite, and (ii) the normal commuting from his/her home to the
new worksite exceeds 30 miles each way. Notwithstanding the foregoing, the
Committee reserves the right to make decisions based on the facts and
circumstances of individual cases as to whether a position is of comparable pay
and status to that held by an Employee prior to his/her employment termination,
provided that the Employee may appeal any such decision pursuant to the
provisions of Section 6.5.

 

ARTICLE V

 

SEVERANCE BENEFITS

 

Section 5.1 Calculation of Severance Benefit. Subject to the provisions of
Section 4.1, 4.2 and 5.6, a Participant whose employment is terminated (or
constructively terminated by not being offered a “position of comparable pay and
status” as defined in Section 4.2) as a result of a Change in Control, shall be
entitled to receive a Base Benefit under this Plan as follows:

 

  (a)   Senior Management Council. A Participant who is a member of the Senior
Management Council of a Member Company (other than those members who would
receive benefits under the Company’s Change in Control Pay Plan II) shall be
entitled to receive a Base Benefit equal to eighteen (18) months of Pay.

 

  (b)   Senior Vice Presidents and Executive Vice Presidents. A Participant who
is a Senior Vice President or Executive Vice President of a Member Company who
is not a member of the Senior Management Council shall be entitled to receive a
Base Benefit equal to 12 months of Pay.

 

  (c)   Vice Presidents and Assistant Vice Presidents. A Participant who is a
Vice President or Assistant Vice President of a Member Company shall be entitled
to receive a Base Benefit equal to six (6) months of Pay.

 

  (d)   Exempt and Non-Exempt Staff. Employees of a Member Company who are
either exempt or non-exempt staff shall be entitled to receive a Base Benefit
equal to the greater of (i) three (3) months of Pay or (ii) two weeks of Pay for
each full Year of Service.

 

Participants entitled to a Base Benefit shall also receive the following
severance benefits: (1) for the length of the applicable severance period,
health (or COBRA coverage) and life insurance benefits under the Company’s group
plans then in effect on terms offered to current employees; (2) outplacement
services deemed appropriate by the Committee; and (3) a pro-rated bonus for work
performed during the year in which the Change in Control occurs. The pro-rated
bonus shall be an amount equal to the average of the annual incentive bonuses
for the three-year period immediately preceding the date of termination,
pro-rated for the number of months the



--------------------------------------------------------------------------------

Participant was employed during the year of termination, subject to the
Participant receiving at least a satisfactory performance evaluation.

 

For purposes of calculating a Participant’s severance benefits under Section
5.1(d), the Plan shall take into account only consecutive Years of Service
beginning with the Participant’s most recent date of hire or rehire and it shall
not take into account partial Years of Service, nor shall a Participant receive
severance benefits for years of Service for which he/she previously received
severance benefits under the Plan.

 

Section 5.2 Golden Parachute Restriction.

 

  (a)   Reduction for “Parachute Payment.” Notwithstanding anything above in
this Article V, if a Participant is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the severance benefit provided for in Section
5.1, together with any other payments which the Participant has the right to
receive from a Member Company would constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code), the severance benefit shall be reduced. The
reduction shall be in an amount so that the present value of the total amount
received by the Participant from a Member Company will be One Dollar ($1.00)
less than three (3) times the Participant’s base amount (as defined in Section
280G of the Code) and so that no portion of the amounts received by the
Participant shall be subject to the excise tax imposed by Section 4999 of the
Code.

 

  (b)   Deferred Compensation and Reimbursements Exception. In no circumstances
will a Member Company reduce the severance benefits payable to a Participant on
account of the restrictions of this Section 5.2 by the amounts the Participant
has the right to receive under an executive deferred compensation plan of the
Member Company (Deferred Compensation Plan), amounts paid or payable to the
Participant to reimburse him/her either fully or partially for excise tax and/or
income tax on the reimbursement (gross up amounts), or amounts paid or payable
to the Participant as indemnification for attorney’s fees and legal expenses.

 

  (c)   Determination of Reduction. The determination as to whether any
reduction in the severance benefit is necessary shall be made by a Participant’s
Member Company in good faith, and the determination shall be conclusive and
binding on the Participant.

 

  (d)   Repayment of Excess Amount. If through error or otherwise the
Participant should receive payments under this Plan, together with other
payments the Participant has the right to receive from a Member Company,
excluding Deferred Compensation Plan payments in excess of one dollar ($1.00)
less than three times his/her base amount, the Participant shall immediately
repay the excess to the Member Company upon notification that an overpayment has
been made.



--------------------------------------------------------------------------------

 

Section 5.3 Payment of Benefits. The Plan shall pay severance benefits to a
Participant whose employment is terminated on account of a Change in Control in
the form of a lump sum or equal installments payable over a period not to exceed
twenty-four (24) months, as the Committee in its sole discretion may determine.
The Plan shall make lump sum distributions as soon as administratively
practicable and in no event later than thirty (30) days following the receipt by
the Committee of a timely and properly executed Waiver and Release Agreement.
Subject to the Committee’s receipt of a properly executed Waiver and Release
Agreement on a timely basis, the Plan shall make payments of severance benefits
in equal installments as of the first payday following the Participant’s
termination of employment.

 

Section 5.4 Payment Offset. A Member Company reserves the right to offset the
benefits payable under Section 5.1 by any advance, loan or other monies a
Participant owes the Member Company. Employment taxes shall be withheld from all
severance payments.

 

Section 5.5 Unfunded Plan. The obligations of a Member Company under this Plan
may be funded through contributions to a trust or otherwise, but the obligations
of the Member Company are not required to be funded under this Plan unless
required by law. Nothing contained in this Plan shall give a Participant any
right, title or interest in any property of the Member Company.

 

Section 5.6 Prohibition Against Golden Parachute Payments. Notwithstanding any
provision of the Plan to the contrary, no Participant who is an institution
affiliated party as the term is defined in Section 359.1(h) of the Federal
Deposit Insurance Corporation Rules and Regulations (“FDIC Rules and Regs”)
shall be entitled to the payment of any severance benefit under the Plan to the
extent that such payment shall be deemed a “golden parachute payment” as the
term is defined in FDIC Rules and Regs. Section 359.1(f)(i)(ii) or (iii).

 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1 Plan Administration. The Company shall be the administrator of the
Plan for purposes of Section 3(16) of ERISA and shall have responsibility for
complying with any ERISA reporting and disclosure rules applicable to the Plan
for any Plan Year.

 

Section 6.2 Plan Committee. In all respects other than as provided in Section
6.1, the Plan shall be administered and operated by the Committee which shall
consist of one or more individuals appointed by the Chief Executive Officer and
Chief Operating Officer of the Company who may also revoke any such appointment
and subsequently appoint other individuals. The Committee shall have all powers
necessary to supervise the administration of the Plan and control its
operations. In addition to any powers and authority conferred to the Committee
elsewhere in the Plan or by law, the Committee shall have, by way of
illustration but not by way of limitation, the following discretionary powers
and authority:

 

  (a)   To allocate fiduciary responsibilities among the named fiduciaries and
to designate one or more other persons to carry out fiduciary responsibilities.
However, no allocation or delegation under this Section 6.2(a) shall be



--------------------------------------------------------------------------------

       effective until the person or persons to whom the responsibilities have
been allocated or delegated agree to assume the responsibilities;

 

  (b)   To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities;

 

  (c)   To employ such legal, accounting, clerical, and other assistance as it
may deem appropriate in carrying out the provisions of this Plan, including one
or more persons to render advice with regard to any responsibility any fiduciary
may have under the Plan;

 

  (d)   To establish rules and procedures from time to time for the conduct of
the Committee’s business and the administration and effectuation of this Plan;

 

  (e)   To administer, interpret, construe and apply this Plan. To decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant or other person whatsoever, including
but not limited to all questions relating to eligibility to participate in the
Plan, the amount of service of any Participant, and the amount of benefits to
which any Participant may be entitled;

 

  (f)   To determine the manner in which the severance benefits of this Plan, or
any part thereof, shall be administered; and

 

  (g)   To perform or cause to be performed such further acts as it may deem to
be necessary, appropriate or convenient in the efficient administration of the
Plan.

 

Any action taken in good faith by the Committee in the exercise of discretionary
authority conferred upon it by this Plan shall be conclusive and binding upon
the Participants. All discretionary powers conferred upon the Committee shall be
absolute. However, all discretionary powers shall be exercised in a uniform and
nondiscriminatory manner.

 

Section 6.3 Named Fiduciary. The members of the Committee shall be named
fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.

 

Section 6.4 Indemnification of Committee. The Company shall, to the extent
permitted by law, by the purchase of insurance or otherwise, indemnify and hold
harmless each member of the Committee and each other fiduciary with respect to
this Plan for liabilities or expenses they and each of them incur in carrying
out their respective duties under the Plan, other than for any liabilities or
expenses arising out of such fiduciary’s gross negligence or willful misconduct.
A fiduciary shall not be responsible for any breach of responsibility of any
other fiduciary except to the extent provided in Section 405 of ERISA.

 

Section 6.5 Claims Procedure. If any request for benefits under this Plan is
denied, in whole or in part, the claimant shall be so notified by the Committee
within five (5) calendar days of the date such person’s claim is delivered to
the person designated in writing by the Chief Executive Officer and Chief
Operating Officer of the Company. At the same time, the



--------------------------------------------------------------------------------

Committee shall notify the claimant of his/her right to a review by the
Committee and shall set forth, in a manner calculated to be understood by the
claimant, specific reasons for such decision, specific references to pertinent
information necessary for the claimant to perfect his/her request for review, an
explanation of why such material or information is necessary, and an explanation
of the Plan’s review procedure.

 

Any person or a duly authorized representative may appeal from such decision by
submitting to the Committee within sixty (60) calendar days after receiving a
notice of the Committee’s decision a written statement:

 

  (a)   Requesting a review of the claim for a termination allowance by the
Committee;

 

  (b)   Setting forth all of the grounds upon which the request for review is
based and any facts in support thereof; and

 

  (c)   Setting forth any issues or comments which the claimant deems relevant
to the claim.

 

The Committee shall act upon such appeal within sixty (60) calendar days after
the later of receipt of the claimant’s request for review by the Committee or
receipt of all additional materials reasonably requested by the Committee from
such claimant.

 

The Committee shall make a full and fair review of an appeal and all written
materials submitted by the claimant in connection therewith and may require the
claimant to submit, within ten (10) calendar days’ written notice by the
Committee therefor, such additional facts, documents or other evidence as the
Committee, in its sole discretion, deems necessary or advisable in making such a
review. On the basis of its review, the Committee shall make an independent
determination of the claimant’s eligibility for an allowance and the amount of
such allowance, if any, under this Plan. The decision of the Committee on any
appeal shall be final and conclusive upon all persons if supported by
substantial evidence in the record.

 

If the Committee denies a claim in whole or in part, the Committee shall give
written notice of its decision to the claimant setting forth, in a manner
calculated to be understood by the claimant, the specific reasons for such
denial and specific references to the pertinent Plan provisions on which the
Committee’s decision was based.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

Section 7.1 Before Change in Control. This Plan may be amended from time to
time, or terminated at any time at the discretion of the Board of Directors by a
written resolution adopted by a majority of the Board of Directors, provided,
however, that no amendment or termination shall adversely affect the right of a
Participant to receive a severance benefit that the Participant has accrued on
account of his or her termination of employment as a result of a Change in
Control.



--------------------------------------------------------------------------------

 

Section 7.2 After Change in Control. Notwithstanding the foregoing, the Plan may
not be amended or participation discontinued after the effective time of a
Change in Control. For purposes of this Plan, the “effective time” of a Change
in Control shall have the same meaning provided in the agreement governing the
transaction(s) which give rise to the Change in Control.

 

ARTICLE VIII

 

GENERAL

 

Section 8.1 Payment Out of General Assets. The benefits and costs of this Plan
shall be paid by the Company and each Member Company out of their general
assets.

 

Section 8.2 Welfare Benefit Plan. This Plan is intended to be an employee
welfare benefit plan, as defined in Section 3(1), Subtitle A of Title 1 of
ERISA. The Plan will be interpreted to effectuate this intent. Notwithstanding
any other provision of this Plan, no Participant shall receive hereunder any
payment exceeding twice that Participant’s annual compensation during the year
immediately preceding the termination of his or her service, within the meaning
of 29 C.F.R. § 2510.3-2 as the same was in effect on the effective date of this
Plan.

 

Section 8.3 Gender. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.

 

Section 8.4 Limitation on Participant’s Rights. Nothing in this Plan shall be
construed to guarantee terminated Employees any right to be recalled or rehired
by a Member Company.

 

Section 8.5 Severability. If any provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts,
which shall be enforced as if the illegal or invalid provision had not been
included in this Plan.